Citation Nr: 1542724	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently rated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.  

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

4.  Entitlement to service connection for bilateral shoulder disability.  

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for bilateral ankle disability.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and an October 2013 Decision Review Officer decision of the RO in St. Petersburg, Florida.  The RO in St. Petersburg, Florida is currently the agency of original jurisdiction.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

The Veteran contends that his duties in service, including parachute jumps, resulted in injuries of his knees, ankles, and shoulders.  

In a statement submitted in November 2012, the Veteran reiterated contentions that conditions of his back, knees, ankles, and shoulders were the direct result of activities in the Airborne Infantry.  He stated that one parachute jump that he performed at Fort Bragg between August 1982 and February 1983 ended with a hard landing, and caused a back injury for which he was medically evacuated to Womack Hospital, where he was diagnosed with an L1-2 compression fracture, as well as back muscle spasm and a right knee injury.  He reported that he was in the hospital for a few weeks before returning to his unit.  

Records of hospitalization at Womack Army Hospital should be sought.  In addition, service personnel records documenting the Veteran's assignments and duties in service should be obtained.  Then, the Veteran should be afforded a VA examination to determine the etiology of the disabilities for which service connection is sought.

In his VA Form 9 in June 2015, the Veteran reported that his low back disability had worsened since his most recent VA examination in November 2011.  Therefore, he should also be afforded a VA examination to determine the current degree of severity of his service-connected low back disability with bilateral lower extremity radiculopathy.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain the Veteran's complete service personnel file, records pertaining to his hospitalization at Womack Army Hospital in 1992 or 1993, and any outstanding records pertaining to treatment of any of the disabilities at issue. to include any pertinent records of treatment at the San Juan VA Medical Center.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all shoulder, knee and ankle disorders that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies must be performed.    

With respect to each disorder of the shoulders, knees and ankles present during the period of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service, to include trauma associated with parachute jumps.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded an examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected low back disability with bilateral radiculopathy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests or studies must be performed.    

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.  

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




